Allen App. No. 1-91-11. Upon consideration of the motion filed by counsel for appellant to continue *1402stay of execution in the above-styled cause pending the exhaustion of state post>conviction remedies, and it appearing from the exhibits to the motion that a petition for post-conviction relief has been filed by appellant with the Allen County Common Pleas Court,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and the same are hereby, stayed pending the exhaustion of all proceedings for post-conviction relief before courts of this state.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before courts of this state have been exhausted.